                                                                                  CONFIDENTIAL
Case
1:23 PM 3:17-cv-03471-MAS-TJB               Document             11/16/18 Page 1 of 20 FUT001891
                                                     51-13 FiledInc.
                                              Future Sanitation,                       PageID: 2094
01/08/18
Accrual Basis                                        Profit & Loss
                                            January through December 2015
                                                                     Jan 15        Feb 15        Mar 15

  Ordinary Income/Expense
         Income
             4000 · Revenue - Roll Off                               159,527.02   119,272.25    145,680.45
             4020 · Revenue - Commercial                               9,347.29     2,215.79      9,485.30
             4021 · Ocean County Comm Route                                0.00         0.00          0.00
             4030 · Revenue - Residential                              1,345.72     1,585.08      1,075.94
             4800 · Revenue - Fuel Surcharge                             25.00         36.52         25.00
             4850 · Revenue - Recycling Revenue
                  4990 · JFD - Rebate                                      0.00         0.00          0.00
                  4850 · Revenue - Recycling Revenue - Other               0.00         0.00         -44.25
             Total 4850 · Revenue - Recycling Revenue                      0.00         0.00         -44.25
             4910 · Municpal Revenue
                  4930 Nutley North                                   78,900.00    78,900.00     78,900.00
                  4931 Bloomfield North                               90,457.00    90,457.00     92,747.00
                  4932 Hillsdale North                                30,992.91    30,992.91     30,992.91
                  4933 Hawthorne North                                39,375.00    39,375.00     39,375.00
                  4934 Garfield North                                 16,900.00    16,900.00     16,900.00
                  4935 Lodi Branch North                              44,612.08    76,000.00     74,000.00
                  4936 Rochelle Park North                             8,430.00     8,430.00      8,430.00
                  4937 Little Ferry North                             19,187.20    17,995.20     19,843.20
                  4938 Passaic BOE North                              12,909.80    13,703.32     13,703.32
                  4939 Monnachie North                                 3,712.91     3,712.91      3,712.91
                  4914 · Keyport - Disposal Rev.                      13,310.81    11,768.11     15,292.72
                  4915 · Oceanport - Disposal Rev.                         0.00         0.00          0.00
                  4916 · Matawan - Disposal Rev.                      20,709.02    16,247.74     21,417.24
                  4919 · Manalapan - Disposal Rev.                    99,175.41    69,986.50    105,332.66
                  4922 · Holmdel - Contract Rev.                       7,319.58     7,319.58      7,319.58
                  4924 · Keyport - Contract Rev.                      17,625.00    35,250.00     17,625.00
                  4925 · Oceanport - Contract Rev.                    33,490.83    31,633.32     15,816.66
                  4926 · Matawan - Contract Rev.                      19,000.00    38,000.00     19,000.00
                  4929 · Manalapan - Contract Revenue                113,217.34   112,724.40    113,488.52
                  4935 · Freehold - Contract Revenue                  30,334.00    60,668.00     30,334.00
                  4936 · Freehold - Disposal Revenue                       0.00         0.00          0.00
             Total 4910 · Municpal Revenue                           699,658.89   760,063.99    724,230.72
             4932 · Municpal Revenue - North                            448.00    -76,000.00          0.00
             4933 · Roll Off Revenue - North                               0.00         0.00    107,097.85
             4987 · Recycling Tax Credit                               4,269.99     6,081.45      4,453.06
             4989 · Miscellaneous Income
                  4900 · Revenue - Extras                             17,704.73    28,805.68     28,998.46
                  4989 · Miscellaneous Income - Other                 53,416.85    21,440.98     55,363.49
             Total 4989 · Miscellaneous Income                        71,121.58    50,246.66     84,361.95
             4998 · Sales - Credit                                    -3,468.50      -717.33      -1,592.52
             6666 · Misc                                             100,201.50         0.00          0.00
         Total Income                                            1,042,476.49     862,784.41   1,074,773.50
         Cost of Goods Sold
                                                                                 CONFIDENTIAL
Case
1:23 PM 3:17-cv-03471-MAS-TJB              Document             11/16/18 Page 2 of 20 FUT001892
                                                    51-13 FiledInc.
                                             Future Sanitation,                       PageID: 2095
01/08/18
Accrual Basis                                    Profit & Loss
                                           January through December 2015
                                                                  Jan 15       Feb 15      Mar 15

             5034 North Drivers Front End                          9,035.25     7,006.50     7,069.75
             5035 North Drivers Front End OT                       4,087.15     3,306.38     2,492.26
             5036 North Lifter                                    81,485.25    64,813.00    62,415.50
             5037 North Lifter OT                                  9,362.70     7,665.82    10,353.08
             5038 North Muni Driver                               56,006.25    43,289.75    44,542.50
             5039 North Muni Driver OT                             6,588.42     5,650.90     8,195.32
             5040 North Mechanic                                  23,201.25    17,760.00    17,920.00
             5041 North Mechanic OT                               10,633.53     8,934.78    10,107.42
             5042 North Roll Off                                  16,182.75    12,439.75    12,365.00
             5043 North Roll Off OT                                1,880.64     1,945.15     2,619.76
             5044 South Lifter                                    41,480.00    30,890.25    31,864.25
             5045 South Lifter OT                                  8,723.52     3,290.53     4,575.03
             5046 South Muni Driver                               38,634.44    33,710.96    35,287.96
             5047 South Muni Driver OT                            11,450.18     5,180.63     9,244.14
             5048 South Mechanic                                  17,477.88    13,611.20    13,599.50
             5050 South Roll Off                                  22,356.06    15,794.51    15,011.65
             5051 South Roll Off OT                                5,059.50     2,892.75     3,917.63
             5052 Payroll Taxes North Cogs                        27,633.62    21,545.24    22,609.19
             5053 Workers Comp North Cogs                         34,494.13    27,192.14    28,537.09
             5054 Worker Comp South Cogs                          23,177.60    19,154.41    17,627.19
             5055 Payroll Tax South Cogs                          18,670.80    11,045.84    13,968.16
             5000 · Disposal Cost                                 30,562.84    38,906.48    95,371.17
             5003 · Municipal Disposal                           231,339.06   123,505.77   155,500.00
             5004 · Disposal - North                              42,741.21    26,319.74    51,705.67
             5030 · Labor Cost                                         0.00         0.00    63,754.07
             5042 · Casual Labor                                   2,257.50     1,046.25     1,294.21
             5049 · 5049 South Mechanic OT                         2,214.00     1,951.51     2,687.44
             5050 · Fuel Cost                                     35,231.22    28,544.33    31,957.64
             5051 · Fuel Cost - North                             27,352.59    36,454.01    39,388.55
             5062 · Subcontractor-Hauler                          26,968.56         0.00         0.00
             5063 · Equipment Rental                                   0.00         0.00         0.00
             5245 · Tolls                                              0.00     2,500.00         0.00
         Total COGS                                              866,287.90   616,348.58   815,981.13
     Gross Profit                                                176,188.59   246,435.83   258,792.37
         Expense
             6125 - Charge Card Discount Fee                           0.00         0.00         0.00
             6487 - Payroll Processing Fees                       13,343.71    10,130.44    10,633.68
             6527 Route Expense                                        0.00         0.00         0.00
             5060 · R&M - Equip & Vehicle                         89,373.47    40,160.16    48,029.53
             5090 · Small Tools & Supplies                         5,374.43     4,900.00      900.00
             5100 · Tire Expense                                  10,369.00     8,607.43    12,322.82
             5200 · Commission Expense                               440.00         0.00         0.00
             5456 · Towing                                           974.80     2,088.75     1,080.00
             6033 · Uniforms                                       1,156.85      876.04       438.02
             6120 · Bank Service Charges                           1,324.52     1,333.15     1,272.35
                                                                                CONFIDENTIAL
Case
1:23 PM 3:17-cv-03471-MAS-TJB             Document             11/16/18 Page 3 of 20 FUT001893
                                                   51-13 FiledInc.
                                            Future Sanitation,                       PageID: 2096
01/08/18
Accrual Basis                                      Profit & Loss
                                           January through December 2015
                                                                   Jan 15      Feb 15      Mar 15

           6121 · Cleaning Expense                                      0.00        0.00        0.00
           6140 · Contributions                                         0.00     100.00         0.00
           6160 · Dues and Subscriptions                                0.00        0.00      500.00
           6180 · Insurance Expense
                5043 · Health Insurance                            12,423.12   12,984.63   12,765.29
                6181 · Life Insurance                                   0.00        0.00        0.00
                6184 · Bond Expense                                 1,300.00        0.00        0.00
                6185 · Insurance - G/L & Auto                      55,176.85        0.00        0.00
                6186 · Auto Insurance                               1,682.95        0.00        0.00
                6188 · Disability & Unemp Insurance                   843.31        0.00      844.65
                6189 · Insurance - Health                             227.42        0.00        0.00
                6180 · Insurance Expense - Other                    2,491.76   56,908.71    3,649.98
           Total 6180 · Insurance Expense                          74,145.41   69,893.34   17,259.92
           6230 · Licenses and Permits                             13,197.88   10,880.94    6,822.50
           6250 · Postage and Delivery                                343.00      98.00       885.99
           6260 · Printing and Reproduction                           374.95        0.00        0.00
           6266 · DEP Fee                                               0.00        0.00        0.00
           6270 · Professional Fees                                     0.00        0.00        0.00
           6290 · Rent                                             25,686.13   20,551.97    8,050.00
           6320 · Computer Expense                                    137.98      54.99        54.99
           6322 · Testing Expense                                       0.00        0.00        0.00
           6340 · Telephone                                         4,544.37    5,945.27    4,693.59
           6350 · Entertainment & Meals                             1,483.31     718.40         0.00
           6380 · Travel Expense                                      300.00        0.00        0.00
           6390 · Utilities                                         7,476.40    4,584.52    5,805.80
           6485 · Office Expense                                      991.89     223.62     2,221.76
           6525 · CC Fees Expense                                   1,518.09    2,745.68    3,090.21
           6544 · Lease Expense                                       395.71     882.21       646.59
           6550 · G&A Employee Cost
                6551 Office Salary North                           23,534.60   18,257.88   14,382.68
                6552 Office Salary South                           46,573.53   35,073.52   39,908.81
                6553 Payroll Tax North                              1,015.25    2,240.61    1,241.20
                6554 Payroll Tax South                              8,416.83    4,641.82    4,221.63
                6560 Office Workers Comp North                         68.28      52.98        29.88
                6561 Workers Comp Office South                      1,542.38     837.71       858.37
                6557 · Salaries - Salesmen                          8,806.66    4,200.00    5,880.00
                6569 · Reimbursed Employee Expense-G&A              4,547.50   30,815.60        0.00
                6550 · G&A Employee Cost - Other                      240.00     480.00    13,096.85
           Total 6550 · G&A Employee Cost                          94,745.03   96,600.12   79,619.42
           6630 · Collection Service Fee                                0.00        0.00        0.00
           6645 · Advertising Expense                                   0.00        0.00        0.00
           6655 · Legal Fees                                            0.00    3,500.00        0.00
           66900 · Reconciliation Discrepancies                         0.00      -20.05       -0.01
           6735 · Data Process                                          0.00        0.00        0.00
           6785 · Inspection Expense                                1,024.28        0.00        0.00
                                                                                     CONFIDENTIAL
Case
1:23 PM 3:17-cv-03471-MAS-TJB                  Document             11/16/18 Page 4 of 20 FUT001894
                                                        51-13 FiledInc.
                                                 Future Sanitation,                       PageID: 2097
01/08/18
Accrual Basis                                          Profit & Loss
                                               January through December 2015
                                                                       Jan 15        Feb 15      Mar 15

                 6820 · Taxes
                      6860 · State                                           0.00         0.00         0.00
                      6865 · Heavy Vehicle Use Tax                           0.00         0.00         0.00
                      6820 · Taxes - Other                                   0.00     1,269.30         0.00
                 Total 6820 · Taxes                                          0.00     1,269.30         0.00
                 6885 · Admin Fee                                          25.00         25.00       25.00
                 6999 · Miscellaneous Expenses
                      2012 · Chase Credit Card Payment                       0.00     2,963.56         0.00
                      6999 · Miscellaneous Expenses - Other              8,155.87     4,724.57    76,400.89
                 Total 6999 · Miscellaneous Expenses                     8,155.87     7,688.13    76,400.89
                 8855 · Late Fee                                          210.00         64.00      178.00
             Total Expense                                             357,112.08   293,901.41   280,931.05
   Net Ordinary Income                                               -180,923.49    -47,465.58   -22,138.68
   Other Income/Expense
       Other Income
             7010 · Interest Income                                          0.00         0.00         0.00
             7788 · Gain/Loss Sale or Trade Assets                           0.00         0.00         0.00
       Total Other Income                                                    0.00         0.00         0.00
       Other Expense
             8500 Depreciation Straight Line                           140,470.00         0.00         0.00
             7777 · Bad Debt Expense                                         0.00         0.00         0.00
             8010 · Other Expenses                                         50.00          0.00      942.60
             9150 · Depreciation Expense-Equipment                           0.00         0.00         0.00
             9200 · Interest Expense                                     3,300.00     5,300.00     3,300.00
             9955 · Damage Expense                                         70.62          0.00         0.00
             9989 · Fines & Penalties                                        0.00         0.00      443.00
             9999 · Temporary Exchange Account                               0.00         0.00         0.00
       Total Other Expense                                             143,890.62     5,300.00     4,685.60
   Net Other Income                                                  -143,890.62     -5,300.00    -4,685.60
Net Income                                                           -324,814.11    -52,765.58   -26,824.28
                                                                                  CONFIDENTIAL
Case
1:23 PM 3:17-cv-03471-MAS-TJB               Document             11/16/18 Page 5 of 20 FUT001895
                                                     51-13 FiledInc.
                                              Future Sanitation,                       PageID: 2098
01/08/18
Accrual Basis                                        Profit & Loss
                                            January through December 2015
                                                                     Apr 15        May 15         Jun 15

  Ordinary Income/Expense
         Income
             4000 · Revenue - Roll Off                               137,947.52    187,108.43    163,039.27
             4020 · Revenue - Commercial                              18,224.80       4,162.78    16,499.29
             4021 · Ocean County Comm Route                                0.00        431.08       215.54
             4030 · Revenue - Residential                              2,018.41       1,217.36     1,020.89
             4800 · Revenue - Fuel Surcharge                             36.14          25.00        25.00
             4850 · Revenue - Recycling Revenue
                  4990 · JFD - Rebate                                    13.92            0.00       13.32
                  4850 · Revenue - Recycling Revenue - Other               0.00           0.00         0.00
             Total 4850 · Revenue - Recycling Revenue                    13.92            0.00       13.32
             4910 · Municpal Revenue
                  4930 Nutley North                                   78,900.00     78,900.00     93,600.00
                  4931 Bloomfield North                               93,537.00     94,752.00     96,262.00
                  4932 Hillsdale North                                30,992.91     30,992.91     30,992.91
                  4933 Hawthorne North                                39,375.00     39,375.00     39,375.00
                  4934 Garfield North                                 16,900.00     16,900.00     16,900.00
                  4935 Lodi Branch North                              74,000.00           0.00         0.00
                  4936 Rochelle Park North                             8,430.00       8,430.00     8,430.00
                  4937 Little Ferry North                             24,009.34     19,961.34     24,689.34
                  4938 Passaic BOE North                              13,703.32     13,703.32     13,703.32
                  4939 Monnachie North                                 3,712.91       3,487.91     3,712.91
                  4914 · Keyport - Disposal Rev.                      14,950.61     15,306.15      1,397.00
                  4915 · Oceanport - Disposal Rev.                         0.00           0.00         0.00
                  4916 · Matawan - Disposal Rev.                      22,486.59     23,197.60      4,612.92
                  4919 · Manalapan - Disposal Rev.                   101,327.20    216,874.53     12,468.37
                  4922 · Holmdel - Contract Rev.                       7,319.58       7,319.58     7,319.58
                  4924 · Keyport - Contract Rev.                      17,625.00     18,598.40     17,625.00
                  4925 · Oceanport - Contract Rev.                    15,816.66     15,816.66     15,816.66
                  4926 · Matawan - Contract Rev.                      19,000.00     19,000.00     19,000.00
                  4929 · Manalapan - Contract Revenue                112,495.58    111,916.66    114,009.70
                  4935 · Freehold - Contract Revenue                  30,334.00     30,334.00     30,334.00
                  4936 · Freehold - Disposal Revenue                       0.00           0.00     7,166.96
             Total 4910 · Municpal Revenue                           724,915.70    764,866.06    557,415.67
             4932 · Municpal Revenue - North                               0.00           0.00         0.00
             4933 · Roll Off Revenue - North                         101,593.78    112,897.13    106,451.69
             4987 · Recycling Tax Credit                              12,988.91     11,515.09     16,308.74
             4989 · Miscellaneous Income
                  4900 · Revenue - Extras                             30,188.76      -1,289.97     3,924.21
                  4989 · Miscellaneous Income - Other                 40,185.48     36,214.82     17,117.53
             Total 4989 · Miscellaneous Income                        70,374.24     34,924.85     21,041.74
             4998 · Sales - Credit                                       -40.00        -300.00    -3,290.68
             6666 · Misc                                             152,000.00     50,000.00     32,500.00
         Total Income                                            1,220,073.42     1,166,847.78   911,240.47
         Cost of Goods Sold
                                                                                  CONFIDENTIAL
Case
1:23 PM 3:17-cv-03471-MAS-TJB               Document             11/16/18 Page 6 of 20 FUT001896
                                                     51-13 FiledInc.
                                              Future Sanitation,                       PageID: 2099
01/08/18
Accrual Basis                                     Profit & Loss
                                            January through December 2015
                                                                   Apr 15      May 15        Jun 15

  Ordinary Income/Expense
               5034 North Drivers Front End                         6,088.00     7,816.50     4,224.00
              5035 North Drivers Front End OT                       3,235.89     4,095.38     2,136.75
              5036 North Lifter                                    64,004.50    78,891.38    67,188.75
              5037 North Lifter OT                                 11,967.44    16,624.21    16,609.98
              5038 North Muni Driver                               43,391.75    51,187.50    38,082.50
              5039 North Muni Driver OT                            10,950.44    13,441.92    10,988.67
              5040 North Mechanic                                  17,523.25    22,215.25    19,224.00
              5041 North Mechanic OT                               11,035.54    12,126.41    10,886.65
              5042 North Roll Off                                  12,563.00    16,727.50    13,152.50
              5043 North Roll Off OT                                2,418.03     6,318.04     4,570.15
              5044 South Lifter                                    33,083.00    38,993.25    34,821.13
              5045 South Lifter OT                                  7,920.43     9,679.57     7,352.67
              5046 South Muni Driver                               34,956.96    45,283.70    37,068.46
              5047 South Muni Driver OT                             9,641.63    16,660.52    12,710.28
              5048 South Mechanic                                  12,160.00    16,064.00    13,120.38
              5050 South Roll Off                                  23,065.97    20,927.37    18,536.36
              5051 South Roll Off OT                                8,562.02    10,189.89     6,428.26
              5052 Payroll Taxes North Cogs                        22,435.72    27,202.01    22,006.08
              5053 Workers Comp North Cogs                         25,712.59    35,203.12    28,424.43
              5054 Worker Comp South Cogs                          20,291.75    24,348.25    18,849.52
              5055 Payroll Tax South Cogs                          16,123.41    19,480.65    15,636.20
              5000 · Disposal Cost                                 78,077.99    72,272.80    64,523.97
              5003 · Municipal Disposal                           209,500.00   210,000.00         0.00
              5004 · Disposal - North                              53,246.76    62,025.84    60,313.98
              5030 · Labor Cost                                         0.00     4,323.00     5,663.55
              5042 · Casual Labor                                     205.00      107.50      2,309.38
              5049 · 5049 South Mechanic OT                         3,300.94     3,531.76     1,211.81
              5050 · Fuel Cost                                     32,778.06    33,947.96    37,361.01
              5051 · Fuel Cost - North                             29,970.97    41,057.21    15,373.98
              5062 · Subcontractor-Hauler                               0.00         0.00         0.00
              5063 · Equipment Rental                                   0.00         0.00         0.00
              5245 · Tolls                                          1,000.00     3,000.00     3,500.00
          Total COGS                                              805,211.04   923,742.49   592,275.40
      Gross Profit                                                414,862.38   243,105.29   318,965.07
          Expense
              6125 - Charge Card Discount Fee                           0.00         0.00         0.00
              6487 - Payroll Processing Fees                       11,131.48    13,816.13    10,898.40
              6527 Route Expense                                        0.00         0.00       15.00
              5060 · R&M - Equip & Vehicle                         53,017.18    46,260.83    46,197.96
              5090 · Small Tools & Supplies                             0.00         0.00      987.18
              5100 · Tire Expense                                   1,403.47     2,080.78     7,583.53
              5200 · Commission Expense                                 0.00         0.00         0.00
              5456 · Towing                                         1,312.50     1,042.30     3,972.30
              6033 · Uniforms                                         293.03      481.99          0.00
              6120 · Bank Service Charges                           1,692.95     1,574.23     1,107.38
                                                                                   CONFIDENTIAL
Case
1:23 PM 3:17-cv-03471-MAS-TJB                Document             11/16/18 Page 7 of 20 FUT001897
                                                      51-13 FiledInc.
                                               Future Sanitation,                       PageID: 2100
01/08/18
Accrual Basis                                         Profit & Loss
                                              January through December 2015
                                                                      Apr 15      May 15       Jun 15

  Ordinary Income/Expense
               6121 · Cleaning Expense                                     0.00        0.00      200.00
              6140 · Contributions                                         0.00        0.00         0.00
              6160 · Dues and Subscriptions                                0.00        0.00         0.00
              6180 · Insurance Expense
                   5043 · Health Insurance                            17,599.76   11,295.00    12,430.00
                   6181 · Life Insurance                                 381.91      176.85         0.00
                   6184 · Bond Expense                                     0.00    2,171.00    18,829.00
                   6185 · Insurance - G/L & Auto                      60,079.66   30,871.18     8,255.14
                   6186 · Auto Insurance                               1,637.72    1,516.36    42,646.19
                   6188 · Disability & Unemp Insurance                 1,455.48        0.00         0.00
                   6189 · Insurance - Health                               0.00        0.00         0.00
                   6180 · Insurance Expense - Other                   11,218.64        0.00    21,496.85
              Total 6180 · Insurance Expense                          92,373.17   46,030.39   103,657.18
              6230 · Licenses and Permits                              5,956.93   18,324.96     9,807.52
              6250 · Postage and Delivery                                  0.00      539.00      441.00
              6260 · Printing and Reproduction                             0.00        0.00      374.95
              6266 · DEP Fee                                               0.00        0.00         0.00
              6270 · Professional Fees                                     0.00        0.00         0.00
              6290 · Rent                                             24,129.44   12,026.98    25,722.48
              6320 · Computer Expense                                  5,700.09    1,528.58       92.49
              6322 · Testing Expense                                       0.00       81.40      338.40
              6340 · Telephone                                         6,401.66    6,185.00     6,577.82
              6350 · Entertainment & Meals                             1,033.39      214.55     1,635.24
              6380 · Travel Expense                                    5,377.49    6,490.22     4,179.79
              6390 · Utilities                                         3,245.52    3,317.16     1,852.38
              6485 · Office Expense                                      287.51    2,267.74     1,106.54
              6525 · CC Fees Expense                                   1,770.02    2,254.57     2,991.58
              6544 · Lease Expense                                       445.24      845.20     1,052.98
              6550 · G&A Employee Cost
                   6551 Office Salary North                           13,607.68   19,159.60     9,507.68
                   6552 Office Salary South                           35,153.92   40,256.84    29,463.92
                   6553 Payroll Tax North                              3,444.96    2,336.18     1,159.78
                   6554 Payroll Tax South                              4,323.47    5,134.33     3,569.60
                   6560 Office Workers Comp North                         39.48       55.29       27.60
                   6561 Workers Comp Office South                        867.46      862.78      915.61
                   6557 · Salaries - Salesmen                          6,405.32    9,653.51     5,980.20
                   6569 · Reimbursed Employee Expense-G&A                  0.00        0.00         0.00
                   6550 · G&A Employee Cost - Other                        0.00        0.00      528.00
              Total 6550 · G&A Employee Cost                          63,842.29   77,458.53    51,152.39
              6630 · Collection Service Fee                              855.00        0.00         0.00
              6645 · Advertising Expense                                   0.00        0.00         0.00
              6655 · Legal Fees                                        5,000.00        0.00         0.00
              66900 · Reconciliation Discrepancies                         0.00        0.00         0.00
              6735 · Data Process                                          0.00        0.00         0.00
              6785 · Inspection Expense                                    0.00        0.00         0.00
                                                                                     CONFIDENTIAL
Case
1:23 PM 3:17-cv-03471-MAS-TJB                  Document             11/16/18 Page 8 of 20 FUT001898
                                                        51-13 FiledInc.
                                                 Future Sanitation,                       PageID: 2101
01/08/18
Accrual Basis                                          Profit & Loss
                                               January through December 2015
                                                                       Apr 15       May 15        Jun 15

   Ordinary Income/Expense
                6820 · Taxes
                      6860 · State                                           0.00      116.73          0.00
                      6865 · Heavy Vehicle Use Tax                           0.00         0.00     2,780.00
                      6820 · Taxes - Other                               2,270.00     4,728.00         0.00
                 Total 6820 · Taxes                                      2,270.00     4,844.73     2,780.00
                 6885 · Admin Fee                                         475.00         95.00       25.00
                 6999 · Miscellaneous Expenses
                      2012 · Chase Credit Card Payment                       0.00         0.00         0.00
                      6999 · Miscellaneous Expenses - Other             15,883.53     6,892.04     1,779.68
                 Total 6999 · Miscellaneous Expenses                    15,883.53     6,892.04     1,779.68
                 8855 · Late Fee                                             0.00         0.00       38.00
             Total Expense                                             303,896.89   254,652.31   286,567.17
   Net Ordinary Income                                                 110,965.49   -11,547.02    32,397.90
   Other Income/Expense
       Other Income
             7010 · Interest Income                                          0.00    -1,600.00         0.00
             7788 · Gain/Loss Sale or Trade Assets                           0.00         0.00         0.00
       Total Other Income                                                    0.00    -1,600.00         0.00
       Other Expense
             8500 Depreciation Straight Line                            54,793.00    54,793.00    54,793.00
             7777 · Bad Debt Expense                                         0.00         0.00         0.00
             8010 · Other Expenses                                           0.00         0.00         0.00
             9150 · Depreciation Expense-Equipment                           0.00         0.00         0.00
             9200 · Interest Expense                                     3,300.00     3,300.00    28,682.37
             9955 · Damage Expense                                           0.00         0.00         0.00
             9989 · Fines & Penalties                                    1,405.00      739.51          0.00
             9999 · Temporary Exchange Account                               0.00         0.00   -23,152.54
       Total Other Expense                                              59,498.00    58,832.51    60,322.83
   Net Other Income                                                    -59,498.00   -60,432.51   -60,322.83
Net Income                                                              51,467.49   -71,979.53   -27,924.93
                                                                                  CONFIDENTIAL
Case
1:23 PM 3:17-cv-03471-MAS-TJB               Document             11/16/18 Page 9 of 20 FUT001899
                                                     51-13 FiledInc.
                                              Future Sanitation,                       PageID: 2102
01/08/18
Accrual Basis                                        Profit & Loss
                                            January through December 2015
                                                                  Jul 15         Aug 15       Sep 15

  Ordinary Income/Expense
         Income
             4000 · Revenue - Roll Off                           153,518.73     162,723.85   167,153.61
             4020 · Revenue - Commercial                          11,041.79      11,667.31     5,307.05
             4021 · Ocean County Comm Route                           215.54      1,365.54     1,142.54
             4030 · Revenue - Residential                            1,525.74     1,536.26     1,946.79
             4800 · Revenue - Fuel Surcharge                           33.95        25.00        42.73
             4850 · Revenue - Recycling Revenue
                  4990 · JFD - Rebate                                   0.00          0.00         6.96
                  4850 · Revenue - Recycling Revenue - Other            0.00          0.00     9,150.33
             Total 4850 · Revenue - Recycling Revenue                   0.00          0.00     9,157.29
             4910 · Municpal Revenue
                  4930 Nutley North                               93,600.00      93,600.00    93,600.00
                  4931 Bloomfield North                           92,827.00      98,197.00    98,197.00
                  4932 Hillsdale North                            30,992.91      30,992.91    30,992.91
                  4933 Hawthorne North                            39,375.00      39,375.00    39,375.00
                  4934 Garfield North                             16,900.00      16,900.00    16,900.00
                  4935 Lodi Branch North                                0.00          0.00         0.00
                  4936 Rochelle Park North                           8,430.00     8,430.00     8,430.00
                  4937 Little Ferry North                         24,483.34      37,964.34    37,964.34
                  4938 Passaic BOE North                          13,703.32      -3,703.22    15,905.00
                  4939 Monnachie North                               3,712.91     3,712.91     3,712.91
                  4914 · Keyport - Disposal Rev.                     1,557.32     1,345.92         0.00
                  4915 · Oceanport - Disposal Rev.                      0.00          0.00         0.00
                  4916 · Matawan - Disposal Rev.                      708.96       531.44          0.00
                  4919 · Manalapan - Disposal Rev.                13,779.32      13,860.99     7,862.11
                  4922 · Holmdel - Contract Rev.                     7,319.58     7,319.58     7,319.58
                  4924 · Keyport - Contract Rev.                  17,625.00      17,625.00    17,625.00
                  4925 · Oceanport - Contract Rev.                15,816.66      15,816.66    15,816.66
                  4926 · Matawan - Contract Rev.                  19,000.00      19,000.00    19,000.00
                  4929 · Manalapan - Contract Revenue            115,266.76     114,773.82   112,773.82
                  4935 · Freehold - Contract Revenue              30,334.00      30,334.00    30,334.00
                  4936 · Freehold - Disposal Revenue                 7,315.98     3,100.40         0.00
             Total 4910 · Municpal Revenue                       552,748.06     549,176.75   555,808.33
             4932 · Municpal Revenue - North                            0.00          0.00         0.00
             4933 · Roll Off Revenue - North                     118,631.67     131,208.81   131,208.81
             4987 · Recycling Tax Credit                             5,244.16     4,996.98     4,555.03
             4989 · Miscellaneous Income
                  4900 · Revenue - Extras                               0.00       259.96     41,540.04
                  4989 · Miscellaneous Income - Other             22,365.93      17,624.90    34,440.50
             Total 4989 · Miscellaneous Income                    22,365.93      17,884.86    75,980.54
             4998 · Sales - Credit                                -1,610.91      -3,393.30    -1,429.90
             6666 · Misc                                         101,000.00     -20,000.00         0.00
         Total Income                                            964,714.66     857,192.06   950,872.82
         Cost of Goods Sold
                                                                                   CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB               Document
                                              Future 51-13        11/16/18 Page 10 of 20FUT001900
                                                           Filed Inc.
                                                     Sanitation,                         PageID: 2103
01/08/18
Accrual Basis                                      Profit & Loss
                                             January through December 2015
                                                                   Jul 15       Aug 15       Sep 15

   Ordinary Income/Expense
                5034 North Drivers Front End                        4,826.00     3,520.00     5,384.00
               5035 North Drivers Front End OT                      4,059.00     3,291.75     4,089.00
               5036 North Lifter                                   77,526.25    62,070.13    77,531.25
               5037 North Lifter OT                                28,624.28    20,426.74    28,660.28
               5038 North Muni Driver                              45,143.50    42,654.25    45,124.50
               5039 North Muni Driver OT                           18,250.57    11,460.82    18,259.57
               5040 North Mechanic                                 19,920.00    18,496.00    19,925.00
               5041 North Mechanic OT                              10,937.69     9,718.91    10,987.69
               5042 North Roll Off                                 15,834.75    12,722.00    15,869.75
               5043 North Roll Off OT                               7,461.04     5,444.66     7,491.04
               5044 South Lifter                                   39,625.25    31,132.00    39,557.25
               5045 South Lifter OT                                 6,724.18     3,335.29     6,924.18
               5046 South Muni Driver                              48,496.95    34,444.96    48,601.95
               5047 South Muni Driver OT                           13,874.67     8,763.79    13,894.67
               5048 South Mechanic                                 15,210.50    13,135.51    15,215.50
               5050 South Roll Off                                 17,735.04    11,608.90    17,769.04
               5051 South Roll Off OT                               5,463.77     3,494.26     5,469.77
               5052 Payroll Taxes North Cogs                       26,969.44    19,265.67    26,969.44
               5053 Workers Comp North Cogs                        34,631.33    28,256.66    36,438.00
               5054 Worker Comp South Cogs                         21,886.32    17,842.01    19,050.00
               5055 Payroll Tax South Cogs                         17,021.21    10,791.59    18,250.00
               5000 · Disposal Cost                                71,799.25    61,611.06    79,791.18
               5003 · Municipal Disposal                                0.00         0.00         0.00
               5004 · Disposal - North                             47,735.09    80,470.83    85,487.53
               5030 · Labor Cost                                        0.00         0.00         0.00
               5042 · Casual Labor                                  1,518.00      150.00          0.00
               5049 · 5049 South Mechanic OT                         968.63       843.38       967.63
               5050 · Fuel Cost                                    33,119.52    25,916.09    25,202.78
               5051 · Fuel Cost - North                            23,002.98    19,866.46    26,395.00
               5062 · Subcontractor-Hauler                              0.00         0.00         0.00
               5063 · Equipment Rental                              1,500.00         0.00         0.00
               5245 · Tolls                                         2,000.00     2,005.50     1,000.00
           Total COGS                                             661,865.21   562,739.22   700,306.00
       Gross Profit                                               302,849.45   294,452.84   250,566.82
           Expense
               6125 - Charge Card Discount Fee                          0.00      -507.37         0.00
               6487 - Payroll Processing Fees                      13,038.13    10,375.81    13,038.13
               6527 Route Expense                                       0.00         0.00         0.00
               5060 · R&M - Equip & Vehicle                        50,681.22    50,694.73   103,816.49
               5090 · Small Tools & Supplies                        2,111.04      900.00       473.36
               5100 · Tire Expense                                 13,196.01     1,131.36     3,620.80
               5200 · Commission Expense                                0.00         0.00         0.00
               5456 · Towing                                        3,522.30     3,632.80     1,520.00
               6033 · Uniforms                                          0.00      580.35       275.08
               6120 · Bank Service Charges                          2,275.97     1,759.49     2,467.22
                                                                                     CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB                 Document
                                                Future 51-13        11/16/18 Page 11 of 20FUT001901
                                                             Filed Inc.
                                                       Sanitation,                         PageID: 2104
01/08/18
Accrual Basis                                          Profit & Loss
                                               January through December 2015
                                                                     Jul 15       Aug 15      Sep 15

   Ordinary Income/Expense
                6121 · Cleaning Expense                                   0.00         0.00        0.00
               6140 · Contributions                                       0.00         0.00        0.00
               6160 · Dues and Subscriptions                              0.00         0.00        0.00
               6180 · Insurance Expense
                    5043 · Health Insurance                          11,800.00    10,765.00        0.00
                    6181 · Life Insurance                                 0.00         0.00        0.00
                    6184 · Bond Expense                                   0.00         0.00        0.00
                    6185 · Insurance - G/L & Auto                      5,250.00    5,000.00        0.00
                    6186 · Auto Insurance                            44,170.09    45,148.51   11,705.46
                    6188 · Disability & Unemp Insurance                2,224.74     535.00     1,280.88
                    6189 · Insurance - Health                             0.00         0.00        0.00
                    6180 · Insurance Expense - Other                   2,049.97   30,576.27   57,074.26
               Total 6180 · Insurance Expense                        65,494.80    92,024.78   70,060.60
               6230 · Licenses and Permits                           15,613.50     1,577.50    3,785.00
               6250 · Postage and Delivery                              396.00      865.43      739.00
               6260 · Printing and Reproduction                         701.26         0.00     358.45
               6266 · DEP Fee                                             0.00         0.00        0.00
               6270 · Professional Fees                                   0.00         0.00    2,000.00
               6290 · Rent                                           23,333.40    10,844.10    4,740.74
               6320 · Computer Expense                                   54.99       54.99       54.99
               6322 · Testing Expense                                   312.00      232.00         0.00
               6340 · Telephone                                        7,840.08    8,172.17    7,079.98
               6350 · Entertainment & Meals                            2,290.70     710.77      648.77
               6380 · Travel Expense                                 13,257.93     7,993.79    1,096.50
               6390 · Utilities                                        2,993.82    3,636.85     952.69
               6485 · Office Expense                                     40.86     3,849.16     241.19
               6525 · CC Fees Expense                                  2,134.03    6,006.65    2,449.20
               6544 · Lease Expense                                    1,910.41     906.35      445.24
               6550 · G&A Employee Cost
                    6551 Office Salary North                         11,884.60     9,507.68   11,889.60
                    6552 Office Salary South                         35,551.88    32,226.46   35,809.90
                    6553 Payroll Tax North                             1,432.10    1,145.68    1,432.10
                    6554 Payroll Tax South                             2,918.96    2,750.30    2,918.96
                    6560 Office Workers Comp North                      807.59       27.60         0.00
                    6561 Workers Comp Office South                      945.21     1,756.55    3,986.00
                    6557 · Salaries - Salesmen                         6,470.00    7,550.04    6,470.00
                    6569 · Reimbursed Employee Expense-G&A                0.00         0.00    1,924.50
                    6550 · G&A Employee Cost - Other                      0.00         0.00     774.20
               Total 6550 · G&A Employee Cost                        60,010.34    54,964.31   65,205.26
               6630 · Collection Service Fee                              0.00         0.00        0.00
               6645 · Advertising Expense                                 0.00         0.00        0.00
               6655 · Legal Fees                                       5,000.00     630.00     4,050.00
               66900 · Reconciliation Discrepancies                       -0.08        0.00        0.00
               6735 · Data Process                                      150.00         0.00        0.00
               6785 · Inspection Expense                                  0.00         0.00        0.00
                                                                                       CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB                   Document
                                                  Future 51-13        11/16/18 Page 12 of 20FUT001902
                                                               Filed Inc.
                                                         Sanitation,                         PageID: 2105
01/08/18
Accrual Basis                                          Profit & Loss
                                               January through December 2015
                                                                     Jul 15        Aug 15       Sep 15

   Ordinary Income/Expense
                6820 · Taxes
                      6860 · State                                        0.00          0.00         0.00
                      6865 · Heavy Vehicle Use Tax                     6,150.00         0.00      718.00
                      6820 · Taxes - Other                                0.00      4,510.63         0.00
                 Total 6820 · Taxes                                    6,150.00     4,510.63      718.00
                 6885 · Admin Fee                                        25.00          0.00       25.00
                 6999 · Miscellaneous Expenses
                      2012 · Chase Credit Card Payment                    0.00          0.00         0.00
                      6999 · Miscellaneous Expenses - Other             903.96       276.10          0.00
                 Total 6999 · Miscellaneous Expenses                    903.96       276.10          0.00
                 8855 · Late Fee                                        115.73       111.17       120.63
             Total Expense                                          293,553.40    265,933.92   289,982.32
   Net Ordinary Income                                                 9,296.05    28,518.92   -39,415.50
   Other Income/Expense
       Other Income
             7010 · Interest Income                                       0.00          0.00         0.00
             7788 · Gain/Loss Sale or Trade Assets                        0.00          0.00   168,278.01
       Total Other Income                                                 0.00          0.00   168,278.01
       Other Expense
             8500 Depreciation Straight Line                         54,793.00     54,793.00    54,793.00
             7777 · Bad Debt Expense                                      0.00          0.00      852.95
             8010 · Other Expenses                                     2,900.00     3,114.00         0.00
             9150 · Depreciation Expense-Equipment                        0.00          0.00         0.00
             9200 · Interest Expense                                 20,720.00     24,050.00    20,750.00
             9955 · Damage Expense                                        0.00          0.00         0.00
             9989 · Fines & Penalties                                  1,000.00      800.00      2,253.87
             9999 · Temporary Exchange Account                            0.00          0.00         0.00
       Total Other Expense                                           79,413.00     82,757.00    78,649.82
   Net Other Income                                                 -79,413.00    -82,757.00    89,628.19
Net Income                                                          -70,116.95    -54,238.08    50,212.69
                                                                                     CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB                 Document
                                                Future 51-13        11/16/18 Page 13 of 20FUT001903
                                                             Filed Inc.
                                                       Sanitation,                         PageID: 2106
01/08/18
Accrual Basis                                         Profit & Loss
                                             January through December 2015
                                                                   Oct 15         Nov 15      Dec 15

   Ordinary Income/Expense
          Income
              4000 · Revenue - Roll Off                           160,411.36     146,176.05   149,801.27
              4020 · Revenue - Commercial                          10,333.06      12,475.04     9,510.79
              4021 · Ocean County Comm Route                           926.54      1,285.54     1,190.54
              4030 · Revenue - Residential                            1,653.30     1,525.18     1,801.63
              4800 · Revenue - Fuel Surcharge                            9.17        63.67        32.37
              4850 · Revenue - Recycling Revenue
                   4990 · JFD - Rebate                                9,391.79     3,156.26     4,958.73
                   4850 · Revenue - Recycling Revenue - Other            0.00          0.00         0.00
              Total 4850 · Revenue - Recycling Revenue                9,391.79     3,156.26     4,958.73
              4910 · Municpal Revenue
                   4930 Nutley North                               93,600.00      93,600.00    93,600.00
                   4931 Bloomfield North                           94,802.00      93,222.00    92,827.00
                   4932 Hillsdale North                            30,992.91      30,992.91    30,992.91
                   4933 Hawthorne North                            39,334.83      39,375.00    39,375.00
                   4934 Garfield North                             16,900.00      16,900.00    16,900.00
                   4935 Lodi Branch North                                0.00          0.00         0.00
                   4936 Rochelle Park North                           8,430.00     8,430.00     8,430.00
                   4937 Little Ferry North                         25,025.14      23,960.34    23,811.34
                   4938 Passaic BOE North                          15,490.00      15,490.00    15,490.00
                   4939 Monnachie North                               3,712.91     3,712.91     3,712.91
                   4914 · Keyport - Disposal Rev.                     1,760.87         0.00        -0.10
                   4915 · Oceanport - Disposal Rev.                      0.00          0.00         0.00
                   4916 · Matawan - Disposal Rev.                      487.04       393.10          0.00
                   4919 · Manalapan - Disposal Rev.                10,468.38       3,098.62     9,557.22
                   4922 · Holmdel - Contract Rev.                     7,319.58     7,319.58     7,319.58
                   4924 · Keyport - Contract Rev.                  17,625.00      17,625.00    17,625.00
                   4925 · Oceanport - Contract Rev.                15,816.66      15,816.66    15,816.66
                   4926 · Matawan - Contract Rev.                  19,000.00      19,000.00    22,800.00
                   4929 · Manalapan - Contract Revenue            113,523.82     112,295.00   113,045.00
                   4935 · Freehold - Contract Revenue              30,334.00      30,334.00     2,499.00
                   4936 · Freehold - Disposal Revenue                    0.00          0.00         0.00
              Total 4910 · Municpal Revenue                       544,623.14     531,565.12   513,801.52
              4932 · Municpal Revenue - North                            0.00          0.00         0.00
              4933 · Roll Off Revenue - North                     109,199.23     105,154.74   101,418.09
              4987 · Recycling Tax Credit                             4,353.96     3,230.73     6,230.56
              4989 · Miscellaneous Income
                   4900 · Revenue - Extras                         25,182.21      18,520.22     9,981.07
                   4989 · Miscellaneous Income - Other             43,350.93      34,349.99   116,533.86
              Total 4989 · Miscellaneous Income                    68,533.14      52,870.21   126,514.93
              4998 · Sales - Credit                                    -820.47    -1,152.09       -21.39
              6666 · Misc                                                0.00          0.00         0.00
          Total Income                                            908,614.22     856,350.45   915,239.04
          Cost of Goods Sold
                                                                                   CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB               Document
                                              Future 51-13        11/16/18 Page 14 of 20FUT001904
                                                           Filed Inc.
                                                     Sanitation,                         PageID: 2107
01/08/18
Accrual Basis                                      Profit & Loss
                                             January through December 2015
                                                                   Oct 15       Nov 15      Dec 15

   Ordinary Income/Expense
                5034 North Drivers Front End                        7,006.50     4,800.00     4,826.00
               5035 North Drivers Front End OT                      3,306.38     5,059.00     4,059.00
               5036 North Lifter                                   64,813.00    77,000.00    77,526.25
               5037 North Lifter OT                                 7,665.82    29,925.00    28,624.28
               5038 North Muni Driver                              43,289.75    46,100.00    45,143.50
               5039 North Muni Driver OT                            5,650.90    19,155.00    18,250.57
               5040 North Mechanic                                 17,760.00    15,650.00    19,920.00
               5041 North Mechanic OT                               8,934.78     9,837.00    10,937.69
               5042 North Roll Off                                 12,439.75    14,835.00    15,834.75
               5043 North Roll Off OT                               1,945.15     6,525.00     7,461.04
               5044 South Lifter                                   30,890.25    36,952.00    39,625.25
               5045 South Lifter OT                                 3,290.53     6,850.00     6,724.18
               5046 South Muni Driver                              33,710.96    47,525.00    48,496.95
               5047 South Muni Driver OT                            5,180.63    13,255.00    13,874.67
               5048 South Mechanic                                 13,611.20    12,350.00    15,210.50
               5050 South Roll Off                                 15,794.51    15,370.00    17,735.04
               5051 South Roll Off OT                               2,892.75     5,255.00     5,463.77
               5052 Payroll Taxes North Cogs                       21,545.24    28,950.00    26,969.44
               5053 Workers Comp North Cogs                        27,192.14    38,955.00    35,438.92
               5054 Worker Comp South Cogs                         19,154.41    18,590.00    18,886.32
               5055 Payroll Tax South Cogs                         11,045.84    18,955.00    16,525.00
               5000 · Disposal Cost                                78,338.34    80,310.79    84,618.23
               5003 · Municipal Disposal                                0.00         0.00         0.00
               5004 · Disposal - North                             49,475.50    38,136.32    54,455.28
               5030 · Labor Cost                                        0.00      724.00          0.00
               5042 · Casual Labor                                      0.00         0.00         0.00
               5049 · 5049 South Mechanic OT                        1,951.51      860.00       968.63
               5050 · Fuel Cost                                    35,384.69    20,219.46    20,520.10
               5051 · Fuel Cost - North                            41,335.45    19,255.00    18,656.00
               5062 · Subcontractor-Hauler                              0.00         0.00         0.00
               5063 · Equipment Rental                                  0.00         0.00         0.00
               5245 · Tolls                                         4,560.47     1,000.00     1,500.00
           Total COGS                                             568,166.45   632,398.57   658,251.36
       Gross Profit                                               340,447.77   223,951.88   256,987.68
           Expense
               6125 - Charge Card Discount Fee                     -1,674.56      -658.51      -407.88
               6487 - Payroll Processing Fees                      10,130.44    14,038.00    13,038.13
               6527 Route Expense                                       0.00         0.00         0.00
               5060 · R&M - Equip & Vehicle                       113,658.49    70,244.41   101,419.35
               5090 · Small Tools & Supplies                            0.00         0.00         0.00
               5100 · Tire Expense                                 16,161.03     5,490.66     9,427.82
               5200 · Commission Expense                                0.00         0.00         0.00
               5456 · Towing                                        5,801.05     2,288.75     3,233.55
               6033 · Uniforms                                       313.53       393.95       358.37
               6120 · Bank Service Charges                          4,600.85     2,094.65     1,520.46
                                                                                     CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB                 Document
                                                Future 51-13        11/16/18 Page 15 of 20FUT001905
                                                             Filed Inc.
                                                       Sanitation,                         PageID: 2108
01/08/18
Accrual Basis                                          Profit & Loss
                                               January through December 2015
                                                                     Oct 15       Nov 15      Dec 15

   Ordinary Income/Expense
                6121 · Cleaning Expense                                   0.00         0.00        0.00
               6140 · Contributions                                       0.00         0.00        0.00
               6160 · Dues and Subscriptions                              0.00         0.00        0.00
               6180 · Insurance Expense
                    5043 · Health Insurance                          10,300.00    18,975.00   11,220.00
                    6181 · Life Insurance                                 0.00         0.00        0.00
                    6184 · Bond Expense                                   0.00         0.00        0.00
                    6185 · Insurance - G/L & Auto                         0.00         0.00        0.00
                    6186 · Auto Insurance                              4,040.16   31,163.24   54,701.80
                    6188 · Disability & Unemp Insurance                   0.00         0.00    1,244.88
                    6189 · Insurance - Health                             0.00         0.00        0.00
                    6180 · Insurance Expense - Other                 28,130.55      176.85      861.28
               Total 6180 · Insurance Expense                        42,470.71    50,315.09   68,027.96
               6230 · Licenses and Permits                              393.50      250.00       73.10
               6250 · Postage and Delivery                              759.88      105.00      245.00
               6260 · Printing and Reproduction                           0.00         0.00        0.00
               6266 · DEP Fee                                          7,500.00        0.00        0.00
               6270 · Professional Fees                                4,000.00        0.00        0.00
               6290 · Rent                                           24,155.28    11,493.39   23,650.00
               6320 · Computer Expense                                 1,082.71     787.21       74.98
               6322 · Testing Expense                                     0.00         0.00        0.00
               6340 · Telephone                                        6,347.33    6,343.67    5,325.20
               6350 · Entertainment & Meals                            1,088.94    2,511.51    2,090.88
               6380 · Travel Expense                                    541.90      219.22       73.05
               6390 · Utilities                                        3,558.28    3,746.76    2,816.26
               6485 · Office Expense                                    257.12     1,557.18     293.44
               6525 · CC Fees Expense                                  1,537.33    1,227.56     899.21
               6544 · Lease Expense                                     445.24      445.24      445.24
               6550 · G&A Employee Cost
                    6551 Office Salary North                         18,257.88    11,250.00   11,884.60
                    6552 Office Salary South                         19,274.00    18,905.00   16,300.98
                    6553 Payroll Tax North                             2,240.61    1,432.10    1,432.10
                    6554 Payroll Tax South                             4,641.82    2,918.96    2,918.96
                    6560 Office Workers Comp North                       52.98         0.00        0.00
                    6561 Workers Comp Office South                      837.71     3,945.21    3,945.21
                    6557 · Salaries - Salesmen                            0.00     6,470.00    6,470.00
                    6569 · Reimbursed Employee Expense-G&A             2,464.74        0.00    1,675.00
                    6550 · G&A Employee Cost - Other                    446.60      109.60      225.60
               Total 6550 · G&A Employee Cost                        48,216.34    45,030.87   44,852.45
               6630 · Collection Service Fee                              0.00         0.00        0.00
               6645 · Advertising Expense                                25.00         0.00        0.00
               6655 · Legal Fees                                     13,450.35     3,000.00        0.00
               66900 · Reconciliation Discrepancies                     -272.85        0.14        0.00
               6735 · Data Process                                        0.00         0.00        0.00
               6785 · Inspection Expense                                  0.00         0.00        0.00
                                                                                       CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB                   Document
                                                  Future 51-13        11/16/18 Page 16 of 20FUT001906
                                                               Filed Inc.
                                                         Sanitation,                         PageID: 2109
01/08/18
Accrual Basis                                          Profit & Loss
                                               January through December 2015
                                                                     Oct 15        Nov 15       Dec 15

   Ordinary Income/Expense
                6820 · Taxes
                      6860 · State                                        0.00      1,500.00       375.00
                      6865 · Heavy Vehicle Use Tax                        0.00          0.00         0.00
                      6820 · Taxes - Other                                0.00          0.00         0.00
                 Total 6820 · Taxes                                       0.00      1,500.00       375.00
                 6885 · Admin Fee                                         7.00          0.00       185.00
                 6999 · Miscellaneous Expenses
                      2012 · Chase Credit Card Payment                    0.00          0.00         0.00
                      6999 · Miscellaneous Expenses - Other          -5,267.82        25.00      3,239.01
                 Total 6999 · Miscellaneous Expenses                 -5,267.82        25.00      3,239.01
                 8855 · Late Fee                                         22.71        25.00          5.00
             Total Expense                                          299,309.78    222,474.75   281,260.58
   Net Ordinary Income                                               41,137.99      1,477.13    -24,272.90
   Other Income/Expense
       Other Income
             7010 · Interest Income                                       0.00          0.00         0.00
             7788 · Gain/Loss Sale or Trade Assets                        0.00    411,000.00         0.00
       Total Other Income                                                 0.00    411,000.00         0.00
       Other Expense
             8500 Depreciation Straight Line                              0.00          0.00         0.00
             7777 · Bad Debt Expense                                   1,035.00       47.53        317.00
             8010 · Other Expenses                                        0.00          0.00         0.00
             9150 · Depreciation Expense-Equipment                   54,560.00     56,350.00    56,350.00
             9200 · Interest Expense                                 41,500.00     24,050.00    24,050.00
             9955 · Damage Expense                                        0.00          0.00         0.00
             9989 · Fines & Penalties                                  2,000.00     4,511.23       368.50
             9999 · Temporary Exchange Account                            0.00          0.00         0.00
       Total Other Expense                                           99,095.00     84,958.76    81,085.50
   Net Other Income                                                 -99,095.00    326,041.24    -81,085.50
Net Income                                                          -57,957.01    327,518.37   -105,358.40
                                                                                     CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB                 Document
                                                Future 51-13        11/16/18 Page 17 of 20FUT001907
                                                             Filed Inc.
                                                       Sanitation,                         PageID: 2110
01/08/18
Accrual Basis                                         Profit & Loss
                                             January through December 2015
                                                                      TOTAL

   Ordinary Income/Expense
          Income
              4000 · Revenue - Roll Off                            1,852,359.81
              4020 · Revenue - Commercial                             120,270.29
              4021 · Ocean County Comm Route                            6,772.86
              4030 · Revenue - Residential                             18,252.30
              4800 · Revenue - Fuel Surcharge                            379.55
              4850 · Revenue - Recycling Revenue
                   4990 · JFD - Rebate                                 17,540.98
                   4850 · Revenue - Recycling Revenue - Other           9,106.08
              Total 4850 · Revenue - Recycling Revenue                 26,647.06
              4910 · Municpal Revenue
                   4930 Nutley North                               1,049,700.00
                   4931 Bloomfield North                           1,128,284.00
                   4932 Hillsdale North                               371,914.92
                   4933 Hawthorne North                               472,459.83
                   4934 Garfield North                                202,800.00
                   4935 Lodi Branch North                             268,612.08
                   4936 Rochelle Park North                           101,160.00
                   4937 Little Ferry North                            298,894.46
                   4938 Passaic BOE North                             153,801.50
                   4939 Monnachie North                                44,329.92
                   4914 · Keyport - Disposal Rev.                      76,689.41
                   4915 · Oceanport - Disposal Rev.                         0.00
                   4916 · Matawan - Disposal Rev.                     110,791.65
                   4919 · Manalapan - Disposal Rev.                   663,791.31
                   4922 · Holmdel - Contract Rev.                      87,834.96
                   4924 · Keyport - Contract Rev.                     230,098.40
                   4925 · Oceanport - Contract Rev.                   223,290.75
                   4926 · Matawan - Contract Rev.                     250,800.00
                   4929 · Manalapan - Contract Revenue             1,359,530.42
                   4935 · Freehold - Contract Revenue                 366,507.00
                   4936 · Freehold - Disposal Revenue                  17,583.34
              Total 4910 · Municpal Revenue                        7,478,873.95
              4932 · Municpal Revenue - North                         -75,552.00
              4933 · Roll Off Revenue - North                      1,124,861.80
              4987 · Recycling Tax Credit                              84,228.66
              4989 · Miscellaneous Income
                   4900 · Revenue - Extras                            203,815.37
                   4989 · Miscellaneous Income - Other                492,405.26
              Total 4989 · Miscellaneous Income                       696,220.63
              4998 · Sales - Credit                                   -17,837.09
              6666 · Misc                                             415,701.50
          Total Income                                            11,731,179.32
          Cost of Goods Sold
                                                                                   CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB               Document
                                              Future 51-13        11/16/18 Page 18 of 20FUT001908
                                                           Filed Inc.
                                                     Sanitation,                         PageID: 2111
01/08/18
Accrual Basis                                      Profit & Loss
                                             January through December 2015
                                                                    TOTAL

   Ordinary Income/Expense
                5034 North Drivers Front End                         71,602.50
               5035 North Drivers Front End OT                       43,217.94
               5036 North Lifter                                    855,265.26
               5037 North Lifter OT                                 216,509.63
               5038 North Muni Driver                               543,955.75
               5039 North Muni Driver OT                            146,843.10
               5040 North Mechanic                                  229,514.75
               5041 North Mechanic OT                               125,078.09
               5042 North Roll Off                                  170,966.50
               5043 North Roll Off OT                                56,079.70
               5044 South Lifter                                    428,913.88
               5045 South Lifter OT                                  75,390.11
               5046 South Muni Driver                               486,219.25
               5047 South Muni Driver OT                            133,730.81
               5048 South Mechanic                                  170,766.17
               5050 South Roll Off                                  211,704.45
               5051 South Roll Off OT                                65,089.37
               5052 Payroll Taxes North Cogs                        294,101.09
               5053 Workers Comp North Cogs                         380,475.55
               5054 Worker Comp South Cogs                          238,857.78
               5055 Payroll Tax South Cogs                          187,513.70
               5000 · Disposal Cost                                 836,184.10
               5003 · Municipal Disposal                            929,844.83
               5004 · Disposal - North                              652,113.75
               5030 · Labor Cost                                     74,464.62
               5042 · Casual Labor                                    8,887.84
               5049 · 5049 South Mechanic OT                         21,457.24
               5050 · Fuel Cost                                     360,182.86
               5051 · Fuel Cost - North                             338,108.20
               5062 · Subcontractor-Hauler                           26,968.56
               5063 · Equipment Rental                                1,500.00
               5245 · Tolls                                          22,065.97
           Total COGS                                              8,403,573.35
       Gross Profit                                                3,327,605.97
           Expense
               6125 - Charge Card Discount Fee                        -3,248.32
               6487 - Payroll Processing Fees                       143,612.48
               6527 Route Expense                                        15.00
               5060 · R&M - Equip & Vehicle                         813,553.82
               5090 · Small Tools & Supplies                         15,646.01
               5100 · Tire Expense                                   91,394.71
               5200 · Commission Expense                                440.00
               5456 · Towing                                         30,469.10
               6033 · Uniforms                                        5,167.21
               6120 · Bank Service Charges                           23,023.22
                                                                                     CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB                 Document
                                                Future 51-13        11/16/18 Page 19 of 20FUT001909
                                                             Filed Inc.
                                                       Sanitation,                         PageID: 2112
01/08/18
Accrual Basis                                          Profit & Loss
                                               January through December 2015
                                                                       TOTAL

   Ordinary Income/Expense
                6121 · Cleaning Expense                                   200.00
               6140 · Contributions                                       100.00
               6160 · Dues and Subscriptions                              500.00
               6180 · Insurance Expense
                    5043 · Health Insurance                            142,557.80
                    6181 · Life Insurance                                 558.76
                    6184 · Bond Expense                                 22,300.00
                    6185 · Insurance - G/L & Auto                      164,632.83
                    6186 · Auto Insurance                              238,412.48
                    6188 · Disability & Unemp Insurance                  8,428.94
                    6189 · Insurance - Health                             227.42
                    6180 · Insurance Expense - Other                   214,635.12
               Total 6180 · Insurance Expense                          791,753.35
               6230 · Licenses and Permits                              86,683.33
               6250 · Postage and Delivery                               5,417.30
               6260 · Printing and Reproduction                          1,809.61
               6266 · DEP Fee                                            7,500.00
               6270 · Professional Fees                                  6,000.00
               6290 · Rent                                             214,383.91
               6320 · Computer Expense                                   9,678.99
               6322 · Testing Expense                                     963.80
               6340 · Telephone                                         75,456.14
               6350 · Entertainment & Meals                             14,426.46
               6380 · Travel Expense                                    39,529.89
               6390 · Utilities                                         43,986.44
               6485 · Office Expense                                    13,338.01
               6525 · CC Fees Expense                                   28,624.13
               6544 · Lease Expense                                      8,865.65
               6550 · G&A Employee Cost
                    6551 Office Salary North                           173,124.48
                    6552 Office Salary South                           384,498.76
                    6553 Payroll Tax North                              20,552.67
                    6554 Payroll Tax South                              49,375.64
                    6560 Office Workers Comp North                       1,161.68
                    6561 Workers Comp Office South                      21,300.20
                    6557 · Salaries - Salesmen                          74,355.73
                    6569 · Reimbursed Employee Expense-G&A              41,427.34
                    6550 · G&A Employee Cost - Other                    15,900.85
               Total 6550 · G&A Employee Cost                          781,697.35
               6630 · Collection Service Fee                              855.00
               6645 · Advertising Expense                                  25.00
               6655 · Legal Fees                                        34,630.35
               66900 · Reconciliation Discrepancies                       -292.85
               6735 · Data Process                                        150.00
               6785 · Inspection Expense                                 1,024.28
                                                                                       CONFIDENTIAL
Case
1:23 PM3:17-cv-03471-MAS-TJB                   Document
                                                  Future 51-13        11/16/18 Page 20 of 20FUT001910
                                                               Filed Inc.
                                                         Sanitation,                         PageID: 2113
01/08/18
Accrual Basis                                          Profit & Loss
                                               January through December 2015
                                                                       TOTAL

   Ordinary Income/Expense
                6820 · Taxes
                      6860 · State                                       1,991.73
                      6865 · Heavy Vehicle Use Tax                       9,648.00
                      6820 · Taxes - Other                              12,777.93
                 Total 6820 · Taxes                                     24,417.66
                 6885 · Admin Fee                                          912.00
                 6999 · Miscellaneous Expenses
                      2012 · Chase Credit Card Payment                   2,963.56
                      6999 · Miscellaneous Expenses - Other            113,012.83
                 Total 6999 · Miscellaneous Expenses                   115,976.39
                 8855 · Late Fee                                           890.24
             Total Expense                                           3,429,575.66
   Net Ordinary Income                                                 -101,969.69
   Other Income/Expense
       Other Income
             7010 · Interest Income                                      -1,600.00
             7788 · Gain/Loss Sale or Trade Assets                     579,278.01
       Total Other Income                                              577,678.01
       Other Expense
             8500 Depreciation Straight Line                           469,228.00
             7777 · Bad Debt Expense                                     2,252.48
             8010 · Other Expenses                                       7,006.60
             9150 · Depreciation Expense-Equipment                     167,260.00
             9200 · Interest Expense                                   202,302.37
             9955 · Damage Expense                                          70.62
             9989 · Fines & Penalties                                   13,521.11
             9999 · Temporary Exchange Account                          -23,152.54
       Total Other Expense                                             838,488.64
   Net Other Income                                                    -260,810.63
Net Income                                                             -362,780.32
